Citation Nr: 0802015	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  03-25 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right hip pain.

2.  Entitlement to an initial disability rating in excess of 
10 percent for chronic back strain.

3.  Entitlement to an initial disability rating in excess of 
10 percent for left hip pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1995 to December 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002  rating decision by the 
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  VA records show the veteran relocated 
to an area within jurisdiction of the Montgomery, Alabama, 
VARO since her appeal was certified to the Board; however, 
there is no indication of any action to transfer her claims 
file to that office.  The case was remanded for additional 
development in October 2005 and January 2007.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record does not demonstrate a present 
right hip disability.

3.  A low back disability is manifested by no more than 
slight limitation of motion of the lumbar spine, including as 
a result of pain and dysfunction.

4.  A left hip disability is manifested by no more than 
chronic pain with no more than slight limitation of motion 
demonstrated by internal rotation only five degrees from 
normal, including as a result of pain and dysfunction.




CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or aggravated 
by active service nor as a result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  The criteria for a rating in excess of 10 percent for 
chronic back strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5290, 5295 (before and after September 23, 2003).

3.  The criteria for a rating in excess of 10 percent for a 
left hip disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic 
Code 5251 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in September 2001, October 2005, and 
February 2007.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing her claims, identified the veteran's duties in 
obtaining information and evidence to substantiate her 
claims, and requested that she send in any evidence in her 
possession that would support her claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in June 2006.  The notice 
requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for adequate determinations.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Service Connection Claim
Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2007).  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b); see 71 Fed. Reg. 52744 
(Sept. 7, 2006) (noting the revision was required to 
implement the Court's decision in Allen, 7 Vet. App. 439).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background and Analysis

In this case, service medical records show the veteran 
sustained blunt trauma to the pelvis in October 1996 when she 
was caught between two jet engine jack stands.  It was noted 
she complained of pain across the pelvis on the left which 
radiated from rear to front with some pain down the left leg.  
X-rays of the left femur and pelvis revealed no evidence of 
fracture or dislocation.  The symphysis pubis and sacroiliac 
joints were intact.  A November 1996 report noted an 
examination of the right thigh was negative.  A November 1997 
report noted chronic sacroiliac dysfunction.  X-rays in May 
1999 revealed normal bilateral hips.  

On VA examination in October 2001 the veteran complained of 
bilateral lower back, hip, thigh, and calf pain.  She stated 
that a recent pregnancy had significantly exacerbated her 
back and leg pain.  The examiner noted mild bilateral hip 
pain with full flexion.  There was full range of motion to 
the hips.  The diagnoses included chronic calf/leg pain 
secondary to a crush injury during active service.  

The veteran contends that she has pain in the right hip area 
with pain down her right leg.  In correspondence dated in 
September 2003 she stated her right side began hurting in May 
1999.  

On VA examination in April 2006 the veteran reported she 
injured her right hip during active service in October 1996 
when she was compressed between two loaded jet engine 
tractors.  She complained of bilateral lower extremity pain 
with all physical activities and pain in the hips.  The 
examiner noted the veteran's claims file was reviewed.  
Physical examination revealed the veteran walked with a 
rhythmic and symmetric gait with no limp.  There was no 
apparent pain upon examination and no evidence of any fixed 
deformities.  Range of motion studies of the right hip 
revealed extension from 0 to 40 degrees with a normal range 
from 0 to 30 degrees.  Adduction was from 0 to 30 degrees 
with a normal range from 0 to 25 degrees.  Abduction was from 
0 to 45 degrees with a normal range from 0 to 45 degrees.  
External rotation was from 0 to 65 degrees with a normal 
range from 0 to 60 degrees.  Internal rotation was from 0 to 
45 degrees with a normal range from 0 to 40 degrees.  There 
appeared to be no swelling or tenderness and the veteran 
appeared to be in no apparent pain.  X-rays of the pelvis and 
hips revealed normal joint spaces, no deformity of the 
articular surfaces, no evidence of old or recent injury to 
the pelvis, and well-maintained sacroiliac joints.  The 
diagnoses included resolved hip and thigh contusion.  The 
examiner noted that no right hip disorder could be confirmed 
on either clinical or X-ray examination and that there was no 
nexus or aggravation of right hip pain due to the left hip 
disorder or due to a low back strain.  

Based upon the evidence of record, the Board finds a right 
hip disability was not incurred as a result of any 
established event, injury, or disease during active service 
nor a result of a service-connected disability.  The April 
2006 VA examiner's opinion is shown to have been based upon a 
thorough review of the evidence and is persuasive that the 
veteran has no present right hip disability.  The Court has 
held that a veteran's statements as to subjective 
symptomatology alone (such as pain), without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), aff'd in part, vacated and remanded in part 
on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).

While the veteran may sincerely believe that she has a 
present right hip disability, she is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
claim for service connection must be denied.
When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Increased Ratings
Factual Background

Service medical records show the veteran complained of 
radiating low back pain and pain to the left hip and lower 
extremity.  Records include diagnoses of chronic left hip 
pain and left fascia lata strain.  A November 1999 
neurosurgery clinic report noted a magnetic resonance imaging 
(MRI) scan revealed a minimal midline bulge at L5-S1 which 
was not impinging on the nerve roots.  It was the examiner's 
opinion that the veteran's local hip pain was not of a nerve-
related etiology.  

Medical records from R.D.N, M.D., dated in April 2001 show 
the veteran complained of lumbar back pain, but denied any 
radiating pain down into the lower legs.  An examination 
revealed no particular area of tenderness, but there was a 
somewhat prominent L1 spinous process.  Range of motion of 
the back was completely normal.  Straight leg raise testing 
was negative.  The diagnosis was lumbar back pain.  It was 
noted that due to test results, examination findings, and 
pregnancy there could be no changes to the veteran's 
treatment.  A July 2001 report noted the veteran complained 
of low back pain and that she was approximately 35 weeks into 
her pregnancy.  The examiner noted straight leg raise testing 
revealed mild pain shooting down the left buttock.  The 
diagnoses included low back pain with left buttock/leg pain 
probably secondary to a herniated nucleus pulposus.  In 
November 2001, the veteran complained of low back pain with 
some radiation to the right calf.  Examination revealed 
tenderness to palpation at the right L4-5 area with 
tightness, but range of motion and gait were within normal 
limits.  Straight leg raise tests were negative.  The 
diagnosis was possible disc bulge at L4-5 and S1.  

VA examination in October 2001 revealed a full range of 
motion of the back with discomfort on full flexion.  The 
diagnoses included low back pain.  It was noted that the 
veteran stated her recent pregnancy had significantly 
exacerbated her back and leg pain.  

In a December 2001 statement in support of her claim the 
veteran stated she experienced pain to the back, hip, and 
legs that was either constant all day or was manifest as 
excruciating pain a couple of times per day which left her 
unable to move for up to two minutes.  She described specific 
incidents when she had experienced pain and reported that 
physical therapy had been unsuccessful.  

Service department medical reports dated in January 2002 show 
the veteran complained of increased symptoms of back pain 
with intermittent burning pain in the calves.  She denied any 
other radiation symptoms.  The examiner noted that range of 
motion of the trunk was within normal limits.  Muscle 
strength in the lower extremities was 5/5, bilaterally.  
Straight leg raise testing was negative.  The diagnosis was 
chronic low back pain with bulge at L5-S1.  In February 2002, 
the veteran complained that her pain had gradually worsened 
which she described as a dull ache that worsened with 
activity.  She reported occasional shooting pain into the 
bilateral lower extremities.  An examination revealed full 
strength and sensation to the bilateral lower extremities.  
It was noted that an MRI revealed L5-S1 disc desiccation and 
bulging with good maintenance of disc heights.  The diagnosis 
was lumbar degenerative disc disease.  Reports dated in March 
2002 noted pain in the lower lumbar area with radiation in 
the bilateral lower extremities.  

Service department medical records dated in April 2004 noted 
radiologic studies revealed degenerative disc disease at L5-
S1 with left-sided compression of the S1 nerve root.  It was 
noted the veteran had developed an associated radiculopathy 
with bilateral lower extremity pain and weakness from the 
hips to mid-calves.  Conservative treatment efforts had been 
without significant relief and surgery was not recommended at 
that time.  The examiner noted that the veteran's pain at 
times was so severe as to keep her from even getting out of 
bed and that it was not expected that further epidural 
steroid injections would be of any benefit.  
In correspondence dated in April 2004 the veteran reported 
her range of motion had significantly decreased and stated 
that during episodes when she could barely move she was 
unable to go to a doctor.  She also reported she was pregnant 
with an expected delivery date in June.  

Medical correspondence from an Air Force family practice 
physician, dated in September 2004, noted the veteran had a 
long history of back pain.  The physician noted a review of 
the veteran's pain journal revealed back pain on 34 of the 
past 123 days and that during this period her pain was such 
that it limited her to 30 degrees or less mobility in her 
back.  It was also noted that her journal revealed that for 
23 days during this period her pain restricted all mobility.  

An April 2006 VA examination report noted the veteran was 
examined and that her claims file was reviewed.  Her service 
and post-service medical treatment history was summarized and 
it was noted that she reported she had not received any 
treatment for her back or hips since she moved back to the 
United States in 2004.  She also reported she experienced 
flare-ups every two to three days which resolved in three to 
thirty six hours, but that she had experienced no disabling 
episodes within the past twelve months.  She stated she was 
presently taking no medication and that she was able to walk 
up to two miles.  Her present complaints included back and 
bilateral lower extremity pain with all physical activities.  
She stated that lying on a flat surface, prolonged standing, 
sitting, squatting, lifting, and jarring motions increased 
her discomfort, but denied any use of assistive aids or any 
bowel or bladder dysfunction.  

On physical examination the veteran walked with a normal 
rhythmic and symmetric gait with no limp and no apparent 
discomfort.  She had a normal lordotic curve and there were 
no fixed deformities.  Range of motion studies revealed 
flexion from 0 to 95 degrees with normal motion from 0 to 90 
degrees.  Extension was from 0 to 45 degrees with normal 
motion from 0 to 30 degrees.  Right lateral bending was from 
0 to 30 degrees with normal motion from 0 to 30 degrees.  
Left lateral bending was from 0 to 35 degrees with normal 
motion from 0 to 30 degrees.  Left lateral rotation was from 
0 to 70 degrees with normal motion from 0 to 30 degrees.  
Right lateral rotation was from 0 to 55 degrees with normal 
motion from 0 to 30 degrees.  Straight leg raise testing was 
negative to 95 degrees, bilaterally.  Ankle and knee jerks 
were 4+, bilaterally.  There was no motor loss or muscle 
atrophy to the lower extremities.  There was tenderness in 
the midline at the L5-S1 level, but no pain on pelvic lateral 
compression.  Hip extension tests were negative, bilaterally, 
and there was no muscle spasm.  

Range of motion studies of the left hip revealed extension 
from 0 to 40 degrees with normal motion from 0 to 30 degrees.  
Adduction was from 0 to 30 degrees with normal motion from 0 
to 25 degrees.  Abduction was from 0 to 45 degrees with 
normal motion from 0 to 45 degrees.  External rotation was 
from 0 to 65 degrees with normal motion from 0 to 60 degrees.  
Internal rotation was from 0 to 45 degrees with normal motion 
from 0 to 40 degrees.  There was no evidence of swelling or 
tenderness and there was no apparent pain.  There was no 
increased loss of motion after repetitive use of either hip 
or the lower back due to pain, fatigue, weakness, lack of 
endurance, or incoordination.  X-rays of the lumbosacral 
spine revealed normal bone and joint architecture with no 
disc space narrowing or degenerative joint findings.  X-rays 
of the pelvis and left hip revealed normal joint space with 
no deformity of the articular surfaces.  The pelvis was 
negative for any old or recent injury and the sacroiliac 
joints were well maintained.  The diagnoses included chronic 
back strain and resolved hip and thigh contusion.  The 
examiner noted no clinical or X-ray findings suggestive of 
degenerative disc disease were of record and that the veteran 
was experiencing a mild disability from her service-related 
injuries.  

Medical records received in October 2006 included an August 
2000 report summarizing radiology study findings.  It was 
noted studies revealed normal bilateral hips on X-rays in May 
1999, mild degenerative disc disease centered at L5-S1 with a 
small bulge but no contact of the thecal sac or nerve roots 
on MRI study in November 1999, normal lumbosacral spine on X-
rays in January 2000, and normal pelvis and lumbosacral spine 
on three phase bone scan in March 2000.  An August 2006 MRI 
study was also provided which revealed the lumbar vertebral 
bodies were aligned with normal marrow signals.  The L1-2, 
L2-3, L3-4, and L4-5 levels were unremarkable.  At the L5-S1 
level there was a degenerative disc with an abnormal signal 
and a small left paracentral disc protrusion which was well 
away from the ventral aspect of the thecal sac.  There was no 
significant central canal stenosis, but that there was some 
subtle mass effect upon the left S1 nerve root.  No foraminal 
stenosis was identified.  The diagnosis was small left 
paracentral disc protrusion at L5-S1.  

In correspondence dated in August 2006 the veteran, in 
essence, expressed disagreement with the findings of the 
April 2006 VA examiner that she was not limping and that she 
did not appear to be in pain at the time of her examination.  
She also questioned the validity of the examiner's discussion 
as to evidence of degenerative disc disease in light of her 
subsequent submission of the November 1999 MRI report.  In a 
separate statement her spouse described problems with pain 
she had experienced during active service and reported she 
was now unable to walk three blocks without developing a 
severe limp.  It was also noted, in essence, that 
manipulating stairs, engaging in sexual activities, and 
sitting for prolonged periods of time were painful to her.  

An August 2006 private neurological clinic report from 
P.A.P., M.D., summarized the veteran's injury in 1996 and her 
subsequent symptom development history.  It was noted that 
the veteran reported her symptoms would come and go and that 
in the past two weeks she had been provided a prescription 
for Tramadol which she took once every three or four days.  
It was also noted that she complained of joint pain, back 
pain, numbness, weakness, unsteadiness, and leg pain.  
Physical examination revealed she was well developed, well 
nourished, and in no apparent distress.  Straight leg raise 
testing was negative and motor strength was 5/5 to the lower 
extremities.  The veteran denied any sensory deficits to 
pinprick or light touch.  Reflexes were 1, bilaterally, 2 on 
the knees and 1 on the ankles.  The toes were flexor and 
there was no ataxia on gait.  The diagnoses included history 
of L5-S1 disc bulge and chronic back and leg pain status post 
trauma.  It was noted that an electromyography (EMG) would be 
conducted to rule out L4-5 radiculopathy.  An October 2006 
report of electrodiagnostic studies revealed normal nerve 
conduction velocity of the lower extremities, evidence of 
chronic left S1 radiculopathy with reinnervation and no 
active denervation, and no evidence of an active 
radiculopathy on ether lower extremity.  

Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
At 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

Low Back Disability

During the pendency of this appeal, the criteria for 
intervertebral disc disease, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, were revised effective September 23, 2002.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) ("revised disc 
regulations").  The remaining spinal regulations were 
amended and the diagnostic codes renumbered in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) ("revised 
spinal regulations").  Where the law or regulations 
governing a claim are changed while the claim is pending the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  






500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (effective prior to 
2002)

528
9
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5289, prior to September 
26, 2003

529
1
Spine, limitation of motion of, dorsal:

Severe
10

Moderate
10

Slight
0
38 C.F.R. § 4.71a, Diagnostic Code 5281, prior to September 
26, 2003

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(prior to September 26, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 
23, 2002)

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(prior to September 23, 2003)

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2007).

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome was revised as follows:

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.


Formula for Rating Intervetebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
Effective September 23, 2002


The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003

The September 23, 2002, revisions also specifically provided 
for alternative separate, combined ratings for chronic 
orthopedic and neurological manifestations of intervertebral 
disc syndrome.  It is significant to note that previously the 
rating criteria for Diagnostic Code 5293 included 
consideration of the neurological symptoms as part of the 
criteria for the schedular ratings.  



Sciatic Nerve
852
0
Paralysis of:
Ratin
g

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
862
0
Neuritis.
872
0
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  38 C.F.R. 
§ 4.124a (2007).

Based upon the evidence in this case, the Board finds the 
veteran's service-connected low back disability is manifested 
by no more than slight limitation of motion of the lumbar 
spine, including as a result of pain and dysfunction.  It is 
significant to note that the matter at issue on appeal 
involves the issue of entitlement to a rating in excess of 10 
percent for the veteran's service-connected low back 
disability and the propriety of the presently assigned 10 
percent rating is not for appellant review.  In light of the 
overall evidence of record, a rating in excess of 10 percent 
for a low back disability is not warranted.

Although the veteran has complained of radiating pain to her 
lower extremities during and after service, the persuasive 
medical evidence demonstrates any present lower extremity 
pain is unrelated to nerve etiology.  There is no diagnosis 
of intervertebral disc syndrome.  The Board finds the 
November 1999 neurosurgery clinic report, which included 
consideration of MRI studies findings of a minimal midline 
bulge at L5-S1 which was not impinging on the nerve roots, 
persuasive that the veteran's local hip and lower extremity 
pain was not of nerve etiology at that point in time.  This 
finding is also considered to be supported by the subsequent 
clinical findings of the April 2006 VA examiner, the August 
2006 private neurological clinic examiner, and the 
October 2006 private radiological study findings.  These 
findings are also considered to be of greater probative 
weight than the treatment records indicating radiculopathy as 
they are shown to have been based upon examinations either by 
medical specialists or based upon more comprehensive medical 
evaluations.  

The Board notes, however, that to the extent the October 2006 
private radiological study demonstrates the existence of 
radiculopathy manifest during the period between MRI scans in 
November 1999 and August 2006 there is no probative evidence 
of more than mild disability within the criteria of the old 
disc regulation under Diagnostic Code 5293.  The only 
evidence of any neurologic disability symptoms are subjective 
complaints of radiating pain in February 2002, March 2002, 
and April 2004.  Although comments provided in the April 2004 
medical report and the September 2004 medical correspondence 
note reported episodes of debilitating pain, there is no 
evidence of any incapacitating episodes which required bed 
rest prescribed by a physician.  Therefore, the Board finds 
that separate or higher staged ratings during the course of 
this appeal  are not warranted.

There is also no present evidence of muscle atrophy or other 
symptoms compatible with sciatic neuropathy.  In fact, the 
August 2006 private neurology clinic examiner noted straight 
leg raise testing was negative, that motor strength was 5/5 
to the lower extremities, and that the veteran denied any 
sensory deficits to pinprick or light touch.  While the April 
2006 VA examiner and August 2006 private examiner did not 
address whether or not the treatment record references to 
radiculopathy or radiating pain were erroneous, it is 
significant to note that the veteran's report of radiating 
pain to the lower extremities has been relatively consistent 
since active service.  The persuasive medical findings in 
this case, however, do not demonstrate adequate pathology to 
support the subjective complaints of severe, debilitating, or 
radiating pain.  

The objective medical findings of record demonstrate no 
indication of a moderate lumbar spine limitation of motion.  
In fact, examination findings revealed full range of lumbar 
spine motion or motion within or essentially within normal 
limits.  There is no evidence of muscle spasm on extreme 
forward bending, a unilateral loss of lateral spine motion in 
the standing position, forward flexion of the thoracolumbar 
spine of 60 degrees or less, nor combined range of motion of 
the thoracolumbar spine of 120 degrees or less.  There is 
also no evidence of arthritis demonstrated by X-ray 
examination, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
Therefore, a rating in excess of 10 percent is not warranted 
under either version of the applicable rating criteria.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  In fact, the April 2006 VA examiner 
described the veteran's present disability as mild.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  The preponderance of the evidence is against the 
claim.

Left Hip Pain

525
1
Thigh, limitation of extension of:


Extension limited to 5º
10
38 C.F.R. § 4.71a, Diagnostic Code 5251 (2007).

525
2
Thigh, limitation of flexion of:

Flexion limited to 10º
40

Flexion limited to 20º
30

Flexion limited to 30º
20

Flexion limited to 45º
10
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2007).

525
3
Thigh, impairment of:

Limitation of abduction of, motion lost beyond 10º
20

Limitation of adduction of, cannot cross legs
10

Limitation of rotation of, cannot toe-out more than 
15º, affected leg
10
38 C.F.R. § 4.71a, Diagnostic Code 5253 (2007).

      
38 C.F.R. § 4.71, Plate II (2007)

Based upon the evidence of record, the Board finds the 
veteran's service-connected left hip disability is manifested 
by chronic pain with no more than slight limitation of motion 
demonstrated by internal rotation only five degrees from 
normal.  There is no present evidence of extension limited to 
5 degrees, to include as a result of pain or dysfunction, 
which was apparently the basis for the assignment of the 
initial 10 percent rating.  There is also no evidence of 
thigh flexion limited to 45 degrees, abduction motion limited 
beyond 10 degrees, adduction limited with an inability to 
cross the legs, or rotation limited with an inability to toe-
out more than 15 degrees for a higher or separate rating 
under alternative rating criteria.  Therefore, entitlement to 
ratings in excess of 10 percent is not warranted.  There is 
no probative evidence of any unusual circumstance to warrant 
referral for extraschedular rating consideration.  The 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for right hip pain is 
denied.

Entitlement to an initial disability rating in excess of 10 
percent for chronic back strain is denied.

Entitlement to an initial disability rating in excess of 10 
percent for left hip pain is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


